UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 All-American Sportpark, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 798-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of Common Stock, $0.001 par value, outstanding on May 12, 2015 was 4,624,123 shares. All-American Sportpark, inc . Form 10-Q Index Page Number Part I: Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at March 31, 2015 and December 31, 2014 (Unaudited) 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II: Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Changes in Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 PART 1 – FINANCIAL INFORMATION Item 1 Financial Statements All-American SportPark, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ 52,030 $ 2,200 Accounts receivable 5,415 3,000 Prepaid expenses and other current assets 8,998 5,737 Total current assets 66,443 10,937 Property and equipment, net of accumulated depreciation of $756,040 and $728,726, as of March 31, 2015 and December 31, 2014, respectively 582,589 601,164 Total Assets $ 649,032 $ 612,101 Liabilities and Stockholders' Deficit Current liabilities: Cash in excess of available funds $ 4,172 $ 20,018 Accounts payable and accrued expenses 536,614 531,025 Current portion of deferred revenue 150,000 75,000 Current portion of notes payable - related parties 4,314,226 4,386,056 Current portion due to related parties 1,650,794 1,617,550 Current portion of capital lease obligation 6,782 30,520 Accrued interest payable - related party 5,888,211 5,825,801 Total current liabilities 12,550,799 12,485,970 Long-term liabilities: Long-term portion of capital lease obligation 82,057 65,806 Deferred revenue 150,000 100,000 Deferred rent liability 593,274 604,219 Total long-term liabilities 825,331 770,025 Commitments and Contingencies Stockholder’s deficit: Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively - - Common stock, $0.001 par value, 50,000,000 shares authorized, 4,624,123 and 4,522,123 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively 4,624 4,624 Prepaid equity-based compensation (3,211) (4,626) Additional paid-in capital 14,408,270 14,408,270 Accumulated deficit (27,587,360) (27,450,306) Total All-American SportPark, Inc. stockholders' deficit (13,177,677) (13,042,038) Non-controlling interest in net assets of subsidiary 450,579 398,144 Total stockholders' deficit (12,727,098) (12,643,894) Total Liabilities and Stockholders' Deficit $ 649,032 $ 612,101 The accompanying notes are an integral part of these condensed consolidated financial statements 1 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending March 31, Revenue $ 520,000 $ 571,954 Revenue - Related Party 40,950 40,950 Total Revenue 560,980 612,904 Cost of revenue 144,515 189,060 Gross profit 416,465 423,844 Expenses: General and administrative expenses 340,546 344,055 Depreciation and amortization 27,314 28,205 Total expenses 367,860 372,260 Net operating income (loss) 48,605 51,584 Other income (expense): Interest expense (133,224) (133,544) Total other income (expense) (133,224) (133,544) Net loss before provision for income tax (84,619) (81,960) Provision for income tax expense - - Net loss (84,619) (81,960) Net income attributable to non-controlling interest 52,435 60,049 Net loss attributable to All-American SportPark, Inc. $ (137,054) $ (142,009) Net loss per share - basic and fully diluted $ (0.02) $ (0.02) Weighted average number of common shares outstanding - basic and fully diluted 4,624,123 4,624,123 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities Net loss $ (84,619) $ (81,960) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense 27,314 28,205 Stock-based compensation 1,415 1,416 Changes in operating assets and liabilities: Accounts receivable (2,415) (7,020) Prepaid expenses and other current assets (3,261) (159,521) Cash issued in excess of available funds (15,846) (20,756) Accounts payable and accrued expenses 5,589 21,047 Deferred revenue 125,000 125,000 Deferred rent liability (10,945) (10,945) Accrued interest payable - related party 62,410 107,126 Net cash provided by (used in) operating activities 104,642 2,592 Cash flows from investing activities Purchase of property and equipment (8,739) (34,436) Net cash used in investing activities (8,739) (34,436) Cash flows from financing activities Proceeds from related parties 320,266 39,707 Repayments to related parties (287,022) - Payment on capital lease obligation (7,487) (12,326) Proceeds from note payable – related parties 34,720 41,100 Payments on notes payable – related parties (106,550) - Net cash provided by financing activities 46,073 68,481 Net increase in cash 49,830 36,637 Cash - beginning 2,200 - Cash - ending $ 52,030 $ 36,637 Supplemental disclosures: Interest paid $ 43,926 $ 1,673 Income taxes paid $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 3 All-American Sportpark, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2014 and notes thereto included in the Company's Form 10-K. The Company follows the same accounting policies in the preparation of consolidated interim reports. Results of operations for interim periods may not be indicative of annual results. Certain reclassifications have been made in prior periods’ financial statements to conform to classifications used in the current period. Note 2 – Going concern As of March 31, 2015, we had an accumulated deficit of $27,587,360.
